Title: From George Washington to the Grand Lodge of Pennsylvania, 3 January 1792
From: Washington, George
To: Grand Lodge of Pennsylvania

 

Gentlemen and Brothers,
[3 January 1792]

I receive your kind Congratulations with the purest sensations of fraternal affection: And from a heart deeply impressed with your generous wishes for my present and future happiness, I beg you to accept my thanks.
At the same time I request you will be assured of my best wishes and earnest prayers for your happiness while you remain in this terrestial Mansion, and that we may hereafter meet as brethren in the Eternal Temple of the Supreme Architect.

Go: Washington

